REAVLEY, Circuit Judge,
specially concurring:
I concur in the judgment. In Henry’s case, for example, we must vacate the district court’s judgment dated March 20, 1981, insofar as it changed the sentence on count two, and then remand to that court to restore the legal sentence as it stood prior to March 7, 1979. This is because the district court could do no more at that point than correct the illegality. Whether “sentence” applies to the whole or only to an individual count, there was nothing about counts one or two that was illegal or required to be corrected in order that some intertwined illegality could be eliminated. To “correct an illegal sentence” was the limit of the district court’s authority under Rule 35(a), and the court of appeals could not add to that authority. By our mandate we could not enlarge it any more than-we could rewrite the rule. I have no qualms about fairness or double jeopardy; these cases are resolved by the plain language of Rule 35.